               Case 6:18-cv-01288 Document 1 Filed 10/12/18 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS


I.INITED STATES OF      AMERICA,              )
                                              )
                       Plaintiff,             )
                                              )
                v.                            )       Case     No. 18- 01288
                                              )
$1,124,840.00 IN LTNITED    STATES            )
CI/RRENCY. More or       less.                )
                                              )
                       Defendant.             )
                                              )

                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood and Sean Hatfield, Special

Assistant United States Attomeys, brings this complaint and alleges as follows in accordance with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

       1   .    This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $1,124,840.00 in U.S. Cunency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. S 841   .



                                  THE DEFENDAI\T IN REM

       2.       The defendant property consists of: S1,124,840.00 in United States currency,

more or less, that was seized by the Kansas Highway Patrol on or about September 20, 2018

during a routine traffic stop of a2076 GMC pickup driven by Joseph Martin on I-70 at milepost
              Case 6:18-cv-01288 Document 1 Filed 10/12/18 Page 2 of 7




205 in Ellsworth County, Kansas, in the District of Kansas. The currency is currently in the

custody of the United States Marshal Service.

                                  JURISDICTION AND VENUE

        3.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.      This Court has in rem lvisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Couft issue an arrest warrant

in rem prsuarll. to Supplemental Rule G(3)(b), which the     plaintiffwill   execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

        5.      Venue is proper in this district pursuant to 28 U.S.C. S 1355(bXl), because the

acts or omissions giving rise to the forfeiture occurred in this district and./or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                   BASIS FOR FORFEITURE

       6.      The defendant property is subject to forfeiture pursuant to 21 U.S.C. S 881(aX6)

because it constitutes 1) money, negotiable instruments, securities and other things    ofvalue

fumished or intended to be fumished in exchange for a controlled substance in violation of the

Controlled Substances Act; andlor 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation ofthe

Controlled Substances Act.

       7.         Supplemental Rule G(2)(f) requires this complaint to state sfficiently detailed

facts to support a reasonable beliefthat the gtvernment will be able to meet its burden ofproof
                 Case 6:18-cv-01288 Document 1 Filed 10/12/18 Page 3 of 7




at   trial.   Slch facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FOR RELIEF

          WHEREFORE, the plaintiff requests that the Court issue a warrant for the anest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the      plaintiff be awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just.

         The United States herebv requests that trial ofthe above entitled matter be held in the

Citv of Wichita. Kansas.



                                                        Respectfully submitted,




                                                        coLIN D. WOOD.      #19800
                                                        Special Assistant United States Attomey
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita. Kansas 67202
                                                        (316\ 269-6481
                                                        FaxG16269-6484
Case 6:18-cv-01288 Document 1 Filed 10/12/18 Page 4 of 7




                                      M.A. HATFIELD.#24098
                               Special Assistant United States Attomey
                               1200 Epic Center,301 N. Main
                               Wichita, Kansas 67202
                               (3\6) 269-6481
                               FAX (316) 269-6484
           Case 6:18-cv-01288 Document 1 Filed 10/12/18 Page 5 of 7




                                        DECLARATION

       I, Scott Proff:tt, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       I have read the contents ofthe foregoing Complaint for Forfeiture, and the exhibit

dcreto, and the statements contained therein ar€ true to the best oi my knowledge and belief.

       I declarc under penalty of perjury thar lhe fbregoing is true and correct.

       Executedonrhis      l7 *Xuyor &.#rbtf                ,zott.
             Case 6:18-cv-01288 Document 1 Filed 10/12/18 Page 6 of 7




                                        AFFIDAVIT

     I, Scott Proffitt, being frst duly swom, depose and state:


1.   The Affiant has been employed as a Kansas Highway Patrol (KHP) Trooper for

     approximately fifteen (15) years and has been cross-designated as a DEA Task Force

     Officer for approximately six (6) years. My duties include investigation of violations of

     the Controlled Substance Act, Title   2l of the United   States Code and the forfeitures

     thereto.


2.   The information contained in this affidavit is known to the Affiant through personal

     direct knowledge, and /or through a review ofoffrcial reports prepared by other law

     enforcement personnel. This affidavit is submitted in support ofa forfeiture proceeding.


J. On or about September 20, 2018, Kansas Highway Patrol Trooper Justin Rohr stopped

     for a traffic violation a 2016 GMC Sierra pickup on I-70 at milepost 205 in Ellsworth

     County, Kansas, in the District ofKansas.


4.   The GMC was driven by its owner, Joseph MARTIN of the Cleveland, Ohio area, who

     said that he was traveling to California. During the event, the vehicle was searched.

     Inside five long metal pipes was found $1,124,840.00 in U.S. cunency, more or less, and

     a   quantity of cocaine.


5.   MARTIN had first told Trooper Rohr that there were no large amounts of money or drugs

     in the truck; and, that the pipes in the truck were his and were for the front porch ofhis

     house. When the curency was found in the pipes, Martin said that he did not know who

     owned the pipes or the currency. Soon thereafter, and j ust before saying that he did not
     Case 6:18-cv-01288 Document 1 Filed 10/12/18 Page 7 of 7




     want to answer any further questions. MARTIN asked about how to later claim the

     curTency.


6.   MARTIN'S cell plone contained a photo ofwhat appeared to be a large amount of

     cocaine, and multiple text messages referring to making several   rips and becoming rich.


7. A c€rtified drug detection canine alerted to the odor ofcontrolled substances emitting

     from the currency


     Based on the information set out above, Affiant has probable cause to believe that the

     seized $ I,124.840.00 conslitutes money or other things of value furnished or intend€d to

     be fumished in exchange for a controlled substances, or proceeds traceable to such an

     exchange, or was used or intended to be used to facilitate one or more violations   ofTitle

     21. U.S.C. $ 841 er.seq. Accordingly. the seized property is subject to forfeiture pursuant

     to Title 21. U.S-C. $$ 853 and 88 | .




     Swom to and subscribed before me this    -plday of October,   201 8




                                                       ffi
